Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on May 27, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior list listed in the International Search Report in the International Preliminary Report on Patentability associated w/ PCT/EP2018/082752 (i. e. the Applicants’ parent application): please note Box Number V on the 4th page of the PCT Form 409 (i. e. the International Preliminary Report on Patentability).  The international examiner has provided his/hers Reasons for Allowance over that prior art on Sheet Numbers 4-7 in this PCT Form 409 (i. e. the International Preliminary Report on Patentability).  The U. S. examiner concurs w/ the international examiner’s conclusion of patentabilty of the Applicants’ claims.  No further comment by the U. S. examiner is deemed necessary regarding the art discussed by the international examiner in this International Preliminary Report in Patentability (i. e. the PCT Form 409).
The Applicants’ invention is directed to methods and associated apparatuses for treating a chlorine-containing effluent emitted from an anode associated w/ an electrochemical cell for the 
One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 4,247,532.  This U. S. Pat. 4,247,532 is also directed to the art of purifying a chlorine-containing effluent emitted from an electrolysis process (please note at least col. 1 lns. 6-14 in this U. S. Pat. 4,247,532).  U. S. Pat. 4,247,532 mentions that prior art techniques that achieve this objective utilize various purification techniques to include cooling the effluent via water contact; drying the effluent via contact w/ sulfuric acid and also liquefaction (please note at least col. 1 lns. 37-59 in this U. S. Pat. 4,247,532).  The inventive feature set forth in this U. S. Pat. 4,247,532 removes hypochlorous acid out of the effluent by contacting the effluent w/ solutions containing small quantities of hydrochloric acid (please note col. 2 lns. 13-25 in this U. S. Pat. 4,247,532).  However, all of the Applicants’ independent claims require different, novel and non-obvious techniques for treating their chlorine emitted from the Applicants’ anode (such as absorption in an organic solvent: please note the Applicants’ independent claims 1 and 32; utilizing an ionic liquid: please note the Applicants’ independent claims 23 and 36 and also by using distillation technology: please note at least the Applicants’ independent claims 28 and 34).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims over the teachings provided in this U. S. Pat. 4,247,532.
The search of the U. S. examiner also produced U. S. Pat. 4,477,322.  This U. S. Pat. 4,477,322 describes a method for extracting hydrochloric acid emitted from the anode of an electrolysis cell by using hydrogen gas as a “sweep gas” to carry away the hydrochloric acid: please note at least the abstract, the figure printed on the face of this U. S. Pat. 4,477,322 as well as col. 2 lns. 6-9 and also col. 4 lns. 13-17 in this U. S. Pat. 4,477,322.  However, (at a minimum) this U. S. Pat. 4,477,322 is not concerned w/ the Applicants’ claimed objective of treating/purifying a chlorine-containing effluent 
The search of the U. S. examiner also produced US 2021/0189572 A1, which describes an electrolytic process for generating a chlorine-containing gas from an anode (please note at least the abstract and also the figure printed on the face of this US 2021/0189572 A1).  However, this US 2021/0189572 A1 is not concerned w/ the treatment of such chlorine-containing effluents for the purpose of removing at least the hydrogen chloride out of the effluent (as embrace in the scope of all of the Applicants’ independent claims), but rather discloses the combination of this chlorine-containing effluent with the effluent generated from the cathode to produce a gaseous mixture that is useful for the production of phosgene (please note at least the abstract, the figure printed on the face of this US 2021/0189572 A1 and also at least paragraph number 67 in this US 2021/0189572 A1) – which doesn’t have anything to do w/ the inventions described in any of the Applicants’ independent claims.  
Hence, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in these U. S. Pat. 4,247,532; U. S. Pat. 4,477,322 and also US 2021/0189572 A1 references (as well as the prior listed in the International Search Report associated w/ PCT/EP2018/082752 (i. e. the Applicants’ parent application) for the Reasons for Allowance presented on Sheet Numbers 4-7 in the International Preliminary Report on Patentability associated w/ this PCT/EP2018/082752). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736